Citation Nr: 1222924	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from March 1980 to July 1992 and subsequent Naval Reserve Service until April 1995.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in January 2006 and August 2007 of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Louisiana.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board will analyze the Veteran's current claim under this framework and has recharacterized the service connection claim as entitlement to an acquired psychiatric disability, to include PTSD. 


FINDINGS OF FACT

1.  The medical evidence does not contain a diagnosis of PTSD.

2.  An acquired psychiatric disability was not shown in service, a psychosis did not manifest within the one year presumptive period, and an acquired psychiatric disability is not related to the Veteran's period of active service.

3.  Asthma was not shown in service and is not related to the Veteran's period of active service.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011): 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in May 2005 and March 2007 essentially satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The March 2007 letter advised the Veteran how VA determines disability ratings and effective dates.  

Although the Veteran was not advised how VA determines disability ratings and effective dates in connection with her claim for PTSD, as the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has not been afforded a VA examination, with an opinion as to the etiology of her claimed disabilities. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  That is precisely the situation in the present case, as the only evidence that the Veteran's psychiatric symptoms and asthma may be related to service are the Veteran's conclusory generalized lay statements suggesting a nexus between her psychiatric symptoms and service as well as between her asthma and service.  Consequently, a VA opinion as to the etiology of the Veteran's psychiatric symptoms and asthma is not "necessary."

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran contends that she suffers from PTSD as a result of sexual trauma that she experienced in service.  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).  38 C.F.R. § 4.125(a) (2003) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

The Board notes, however, that there is no evidence of a diagnosis of PTSD in the claims file.  PTSD screen was negative in November 2004 and August 2007.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).

As such, the evidence does not show the presence of a current PTSD disability.  Without a disability, there can be no entitlement to compensation.  See Degmetich, 104 F.3d at 1328.  

The Board has considered the Veteran's lay statements indicating that she has PTSD.  The Veteran is competent to testify as to her observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, unlike disabilities which may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"). See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

As the preponderance of the evidence indicates that the Veteran has not had PTSD during the appeal period, she has failed to establish the "current disability" element of her claim for service connection for PTSD, and consideration of the remaining elements is therefore unnecessary. The claim for service connection for PTSD must therefore be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366   (Fed. Cir. 2001). 

Despite the absence of a PTSD diagnosis, as indicated above, a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness, and a Veteran's claim must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  The Board will, therefore, consider the claim to include entitlement to service connection for an acquired psychiatric disability.

Thus, the first question that must be addressed is whether a chronic psychiatric disability and a chronic asthma disability are factually shown during service.  The Board concludes they were not.  The service treatment records are absent complaints, findings or diagnoses of a psychiatric disorder or asthma during service.  On the clinical examination for separation from service, the Veteran's lungs, chest, and psychiatric health were evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with her separation examination, she denied ever having asthma, shortness of breath, pain or pressure in chest, chronic cough, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  Thus, there is no medical or credible lay evidence that shows that the Veteran suffered from a psychiatric disorder or asthma during service. 

With respect to continuity of symptomatology, such evidence is lacking here.  Neither psychiatric nor asthma symptoms were "noted" during service; the Veteran did not explicitly report continuity of post-service psychiatric or respiratory symptoms; and the evidence does not indicate that the Veteran has been treated for psychiatric or asthma problems since service.  

Post-service treatment records include Reports of Medical Examination and History dated in March 1993.  On the Report of Medical History, the Veteran denied ever having asthma, shortness of breath, pain or pressure in chest, chronic cough, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.

Annual Certificates of Physical Condition completed by the Veteran in July 1993 and September 1993 indicated that she had no injury, illness, or disease in the prior 12-month period which required hospitalization of cause her to be absent from school or work for more than three consecutive days.  The Veteran also denied having any physical defects which she believed might restrict her performance on active duty.  Annual Certificates of Physical Condition completed by the Veteran in September 1994 and September 1995 also deny being under a physician's care except for pregnancy and taking prescription medication for the prior 12 months.

In September 1994, the Veteran filed a claim with VA for benefits evidencing her awareness that she could apply for VA benefits for service-related disabilities.  At that time she did not file a claim for service connection for a psychiatric disorder or asthma.  This is inconsistent with any assertion that psychiatric symptomatology and asthma had existed since service because it is reasonable to conclude that if she believed that she had a psychiatric disability or asthma in 1994 that was related to service, she would have claimed service connection for it at that time.

At the November 1994 VA General Medical Examination, the Veteran had no respiratory difficulty, no cough, and no expectoration.  Lungs showed good expansion, normal to anterior and posterior auscultation.  The Veteran stated that she could walk up as many flights as most people her age except that her feet stopped her.  There was also no psychiatric disturbance noted.

At the March 1995 VA Gynecological Examination, a review of the Veteran's symptoms were essentially negative and no medical illnesses were reported other than uterine fibroids and trichomonas.  

Private medical records obtained from Dr. Hayward indicate that on a June 1995 Medical Questionnaire, the Veteran denied any neuropsychiatric and lung problems.  On October 3, 1995, the Veteran denied any stress in her life; on December 7, 1999, a prescription of Wellbutrin was called into Rite Aid; on January 19, 2001, the Veteran complained of coughing and shortness of breath.  On January 9, 2002, the Veteran complained of shortness of breath when lying down, coughing off and on for six months, which had worsened in the prior week to the point where the Veteran had to sit up to sleep.  In May 2004, the Veteran admitted that she had been depressed severely for six months but noted that she had injured her elbow, her family was in South Carolina and Georgia, she had just divorced from her ex-husband, and she was the only one working in her personnel department with 800 employees.  In June 2004, the Veteran complained of depression.  In February 2005, the Veteran reported that she had been diagnosed with asthma four years prior by her primary physician but that she had never seen an asthma specialist or a pulmonologist.  In March 2006, the Veteran reported that she had had asthma for more than 10 years.   

VA treatment records indicate that in September 2001, the Veteran denied any chest pain, shortness of breath.  It was also noted that the Veteran was negative for military sexual abuse.  In May 2002, the Veteran denied experiencing military sexual trauma in the past.  Depression screens were negative in June 2003 and December 2003.  In June 2004, the Veteran complained of depression and noted that she was placed on Zoloft by a private physician who later switched her to Prozac.  A June 2006 GI consult document notes previous medical history of nerve problems, depression, and asthma.  

Although there is an indication that the Veteran was being treated for depression in 1999, there is no credible evidence that the Veteran suffered from any psychiatric symptoms between her discharge from service and 1999.  Similarly, although there is an indication that the Veteran suffered from asthma symptoms since 1996, there is no credible evidence that the Veteran suffered from any asthma symptoms prior to 1996.

In light of the lack of any relevant history reported between the Veteran's date of discharge in July 1992 and date of symptomatology in 1996 for asthma and 1999 for psychiatric symptoms, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the Veteran has been diagnosed as having asthma and affective disorder.  The remaining question, therefore, is whether there is credible evidence of a relationship between the current disabilities and military service.

The Board notes that in April 2009, the Veteran's representative submitted a statement which indicates that the Veteran states that her asthma was incurred as the result of her Gulf War service.  However, no medical professional, however, has ever related the Veteran's depression or asthma to her period of active military service.  In addition, neither condition is a presumptive Persian Gulf service-connected disability.

Thus, the record is absent evidence of in-service incurrence of a psychiatric disorder and asthma, evidence of a psychosis within a year following service, credible evidence of continuity of symptomatology, and credible evidence of a nexus between service and currently diagnosed disorders.  In fact, the Board is not presented with a silent record.  The service records disclose that the psychiatric and respiratory examinations were normal and the post service evidence tends to establish a remote onset rather than an in-service onset..  

To the extent that the Veteran claims her current psychiatric symptoms and asthma are related to events she experienced in service, this is lay evidence of a medical process which extends beyond an immediately observable cause-and-effect relationship and is thus of the type that the courts have found to be beyond the competence of lay witnesses. See Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for an acquired psychiatric disability to include PTSD is denied.

Entitlement to service connection for chronic asthma is denied.




____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


